DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 08/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 10 and 11 of Patent No. 11,413,094.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1 and 11 of the instant application is obvious in view of claims 1, 2, 10 and 11 of Patent No. 11,413,094.
5.	Regarding claims 1, the application claim discloses A computer-implemented method of guiding augmented reality (AR) intervention using a primary client device and a server, the primary client device having a first processor and a first input device, the method comprising: receiving, at the primary client device, model sets, an intervention plan having an intervention field, and session information about a session related to the AR intervention from the server; receiving, at the primary client device, first real-time input data from the first input device; generating, at the first processor, metrics by determining an evaluation of an execution of the intervention plan by comparing the intervention plan to the first real- time input data; displaying, on the primary client device, real-time graphics, based at least in part on the metrics, spatially over the intervention field; receiving, at the primary client device, real-time status data, from the server, about a replicate client device connected to the server after the replicate client device joins the session; sending, from the primary client device, the first real-time input data, through the server, to the replicate client device within the session; sending, from the primary client device, the metrics and the evaluation computed from the intervention plan, through the server, to the replicate client device within the session; receiving, at the primary client device, second real-time input data from the server, the second real-time input data originating from the replicate client device and relating to the intervention plan; and displaying, at the primary client device, real-time graphics based at least in part on the second real-time input data from the replicate client device. Claim 1 of Patent No. 11,413,094 discloses A computer-implemented method of guiding augmented reality (AR) intervention using a primary client device having a first processor and a first input device, a replicate client device for remotely observing the guided AR intervention using the replicate client device having a second processor and a second input device, and a server, the method further  comprising: receiving, at the primary client device, model sets, an intervention plan having an intervention field, and session information about a session related to the AR intervention from the server; receiving, at the primary client device, first real-time input data from a first input device; generating, at the first processor, metrics by determining an evaluation of an execution of the intervention plan by comparing the intervention plan to the first real-time input data; displaying, on the primary client device, real-time graphics, based at least in part on the metrics, spatially over the intervention field; receiving, at the primary client device, real-time status data, from the server, about the replicate client device connected to the server after the replicate client device joins the session; sending, from the primary client device, the first real-time input data, through the server, to the replicate client device within the session; sending, from the primary client device, the metrics and the evaluation computed from the intervention plan, through the server, to the replicate client device within the session; receiving, at the replicate client device, the model sets, the intervention plan, and the session information about the session related to the AR intervention from the server; receiving, at the replicate client device, the first real-time input data, the metrics, and the evaluation broadcasted from the primary client device; and displaying, on the replicate client device, real-time graphics based at least in part on the model sets, the intervention plan, the first real-time input data, the metrics, and the evaluation. The only difference is that claim 1 of the instant application does not recite “a replicate client device for remotely observing the guided AR intervention using the replicate client device having a second processor and a second input device,”, “receiving, at the replicate client device, the model sets, and the session information about the session related to the AR intervention”, and “receiving, at the replicate client device, the first real-time input data, the metrics, and the evaluation broadcasted from the primary client device; and displaying, on the replicate client device, real-time graphics based at least in part on the model sets, the intervention plan, the first real-time input data, the metrics, and the evaluation.” while claim 1 of Patent No. 11,413,094 recites. Regarding claim 11, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claim 11. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,413,094 recite.
6.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,413,094.
Current Application No.
17/886,195
Patent No. 
11,413,094
1
1+2
11
10+11


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,413,094.
Current Application No.
17/886,195
Claim 1
Patent No. 
11,413,094 
Claims 1+2
A computer-implemented method of guiding augmented reality (AR) intervention using a primary client device and a server, the primary client device having a first processor and a first input device, the method comprising:
A computer-implemented method of guiding augmented reality (AR) intervention using a primary client device having a first processor and a first input device, a replicate client device for remotely observing the guided AR intervention using the replicate client device having a second processor and a second input device, and a server, the method further  comprising: (Claim 1)
receiving, at the primary client device, model sets, an intervention plan having an intervention field, and session information about a session related to the AR intervention from the server;
receiving, at the primary client device, model sets, an intervention plan having an intervention field, and session information about a session related to the AR intervention from the server; (Claim 1)
receiving, at the primary client device, first real-time input data from the first input device;
receiving, at the primary client device, first real-time input data from a first input device; (Claim 1)
generating, at the first processor, metrics by determining an evaluation of an execution of the intervention plan by comparing the intervention plan to the first real- time input data;
generating, at the first processor, metrics by determining an evaluation of an execution of the intervention plan by comparing the intervention plan to the first real-time input data; (Claim 1)
displaying, on the primary client device, real-time graphics, based at least in part on the metrics, spatially over the intervention field;
displaying, on the primary client device, real-time graphics, based at least in part on the metrics, spatially over the intervention field; (Claim 1)
receiving, at the primary client device, real-time status data, from the server, about a replicate client device connected to the server after the replicate client device joins the session;
receiving, at the primary client device, real-time status data, from the server, about the replicate client device connected to the server after the replicate client device joins the session; (Claim 1)
sending, from the primary client device, the first real-time input data, through the server, to the replicate client device within the session;
sending, from the primary client device, the first real-time input data, through the server, to the replicate client device within the session; (Claim 1)
sending, from the primary client device, the metrics and the evaluation computed from the intervention plan, through the server, to the replicate client device within the session;
sending, from the primary client device, the metrics and the evaluation computed from the intervention plan, through the server, to the replicate client device within the session; (Claim 1)
receiving, at the primary client device, second real-time input data from the server, the second real-time input data originating from the replicate client device and relating to the intervention plan; and
receiving, at the primary client device, the second real-time input data from the server, and (Claim 2)
receiving, at the replicate client device, the model sets, the intervention plan, and the session information about the session related to the AR intervention from the server; (Claim 1)
displaying, at the primary client device, real-time graphics based at least in part on the second real-time input data from the replicate client device.
displaying, at the primary client device, real-time graphics based at least in part on the second real-time input data from the replicate client device. (Claim 2)

receiving, at the replicate client device, the first real-time input data, the metrics, and the evaluation broadcasted from the primary client device; and (Claim 1)

displaying, on the replicate client device, real-time graphics based at least in part on the model sets, the intervention plan, the first real-time input data, the metrics, and the evaluation. (Claim 1)



Allowable Subject Matter
7.	Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 2 and 12, the prior art of record fails to either individually or in combination teach the claimed feature of “for remotely observing the guided AR intervention using the replicate client device having a second processor and a second input device, the method further comprises: receiving, at the replicate client device, the model sets, the intervention plan, and the session information about the session related to the AR intervention from the server; receiving, at the replicate client device, the first real-time input data, the metrics, and the evaluation broadcasted from the primary client device;”.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619